                Case 19-12415-MFW              Doc 163        Filed 12/05/19         Page 1 of 49



                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

HRI HOLDING CORP., et al.1                                     Case No. 19-12415 (MFW)

                           Debtors.                            (Jointly Administered)

                                                               Ref. Nos. 12, 63 & 145


                  FINAL ORDER (I) AUTHORIZING THE DEBTORS TO
            (A) OBTAIN POST-PETITION FINANCING, (B) GRANT LIENS AND
     SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS TO POST-PETITION
    LENDERS AND (C) UTILIZE CASH COLLATERAL, (II) PROVIDING ADEQUATE
               PROTECTION TO THE PRE-PETITION SECURED PARTIES,
      (III) MODIFYING THE AUTOMATIC STAY, AND (IV) GRANTING RELATED
       RELIEF, PURSUANT TO 11 U.S.C. SECTIONS 105, 361, 362, 363, 364 AND 507

         Upon the motion (“Motion”) of the Debtors in the above-captioned Chapter 11 cases

(collectively, “Cases”), pursuant to Sections 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3),

364(d), and 507(b) of Title 11 of the United States Code, 11 U.S.C. § 101 et seq. (“Bankruptcy

Code”) and Rules 2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure

(“Bankruptcy Rules”) and Rule 2002-1, 4001-2, and 9013-1 of the Local Rules of Bankruptcy

Practice and Procedure (“Local Rules”) of the United States Bankruptcy Court for the District of

Delaware (this “Court”) seeking entry of an interim order (the “Interim Order”) and a final

order (this “Final Order”) granting the following relief:


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
HRI Holding Corp. (4677), Houlihan’s Restaurants, Inc. (8489), HDJG Corp. (3479), Red Steer, Inc. (2214), Sam
Wilson’s/Kansas, Inc. (5739), Darryl’s of St. Louis County, Inc. (7177), Darryl’s of Overland Park, Inc. (3015),
Houlihan’s of Ohio, Inc. (6410), HRI O’Fallon, Inc. (4539), Algonquin Houlihan’s Restaurant, L.L.C. (0449),
Geneva Houlihan’s Restaurant, L.L.C. (3156), Hanley Station Houlihan’s Restaurant, LLC (4948), Houlihan’s
Texas Holdings, Inc. (5485), Houlihan’s Restaurants of Texas, Inc. (4948), JGIL Mill OP LLC (0741), JGIL
Millburn, LLC (6071), JGIL Milburn Op LLC (N/A), JGIL, LLC (5485), JGIL Holding Corp. (N/A), JGIL Omaha,
LLC (5485), HOP NJ NY, LLC (1106), HOP Farmingdale LLC (7273), HOP Cherry Hill LLC (5012), HOP
Paramus LLC (5154), HOP Lawrenceville LLC (5239), HOP Brick LLC (4416), HOP Secaucus LLC (5946), HOP
Heights LLC (6017), HOP Bayonne LLC (7185), HOP Fairfield LLC (8068), HOP Ramsey LLC (8657), HOP
Bridgewater LLC (1005), HOP Parsippany LLC (1520), HOP Westbury LLC (2352), HOP Weehawken LLC
(2571), HOP New Brunswick LLC (2637), HOP Holmdel LLC (2638), HOP Woodbridge LLC (8965), and
Houlihan’s of Chesterfield, Inc. (5073). The Debtors’ corporate headquarters and the mailing address is 8700 State
Line Road, Suite 100, Leawood, Kansas 66206.

{1247.002-W0059145.}
                Case 19-12415-MFW         Doc 163     Filed 12/05/19    Page 2 of 49



         1.       authorization and approval for the Debtors to obtain up to $5,000,000 in post-

petition financing (the “DIP Facility”) pursuant to and in accordance with the terms and

conditions of a certain Debtor-In-Possession Credit Agreement (a copy of which is attached

hereto as Exhibit 2, and as it may be amended, modified, supplemented, extended, restated or

replaced from time to time, the “DIP Credit Agreement”), substantially as filed with this Court,

by and among the Debtors, as borrowers, CIT Bank, National Association, in its capacity as

administrative agent and collateral agent, (in such capacity, “DIP Agent”) and the financial

institutions from time to time party thereto, as lenders, (collectively, including any financial

institution that may issue letters of credit on behalf of any Debtor, “DIP Lenders” and together

with the DIP Agent, the “DIP Secured Parties”), which may, inter alia, be used for the

following purposes:

                         a)     for general operating and working capital purposes in accordance

with the DIP Financing Documents and as limited by the Approved Budget (as defined below);

                         b)     for making adequate protection payments and other payments as

provided in this Final Order; and

                         c)     for making payment of transaction expenses as well as fees, costs

and other expenses as provided in this Final Order;

         2.       approval of and authorization and direction for Debtors to (a) enter into, execute

and perform under (i) the DIP Credit Agreement and (ii) all security agreements, pledge

agreements, notes, guarantees, mortgages, deeds of trust, control agreements, Uniform

Commercial Code financing statements, certificates, reports and other agreements, documents

and instruments either or both executed and/or delivered with or to the DIP Agent and/or the DIP

Lenders in connection with or related thereto (collectively, as amended, modified, supplemented,

extended, restated or replaced from time to time, the “DIP Financing Documents”) and (b) take

{1247.002-W0059145.}                           2
                Case 19-12415-MFW        Doc 163    Filed 12/05/19    Page 3 of 49



and perform all other acts and steps as may be required or contemplated by or in connection with

the DIP Financing Documents and this Final Order;

         3.       granting to the DIP Agent, for itself and on behalf of the DIP Lenders, first

priority, priming, valid, perfected and enforceable Liens (as defined in section 101(37) of the

Bankruptcy Code) in and upon all of the DIP Collateral (as defined below), subject only to the

Carve-Out (as defined below) and any Senior Liens (as defined below), to secure all existing and

future obligations and liabilities of every kind or nature (including without limitation bank

products, reimbursement obligations in respect of letters of credit, and indemnity obligations)

under or in connection with the DIP Financing Documents, whether due or to become due,

absolute or contingent, (collectively, the “Post-Petition Obligations”) as provided by and more

fully defined in, the DIP Financing Documents;

         4.       granting to the DIP Agent and the DIP Lenders allowed superpriority

administrative expense claim status for the Post-Petition Obligations, subject only to the Carve-

Out, in accordance with the terms of this Final Order;

         5.       authorizing the Debtors’ use in accordance with the terms of the DIP Financing

Documents and as limited by the Approved Budget of “cash collateral” (“Cash Collateral”) as

such term is defined in section 363 of the Bankruptcy Code and shall include, without limitation,

all cash and cash equivalents of the Debtors, whenever or wherever acquired, and the proceeds of

all collateral pledged to the Pre-Petition Agent (as defined below) and to the DIP Agent, all in

accordance with the terms set forth herein;

         6.       granting adequate protection, including without limitation Adequate Protection

Liens, First Lien Adequate Protection Claims, and First Lien Adequate Protection Payments

(each as defined below) to the Pre-Petition Secured Parties (as defined below) all such adequate

protection with the priority set forth in this Final Order and otherwise in accordance with the

{1247.002-W0059145.}                          3
                Case 19-12415-MFW         Doc 163     Filed 12/05/19     Page 4 of 49



terms set forth in this Final Order, with respect to the use and aggregate diminution (if any) in

the value of their respective interests in the Pre-Petition Collateral (as defined below), including

the Cash Collateral;

         7.       approving the application of collections and proceeds of all of the Pre-Petition

Collateral (as defined below) and DIP Collateral (as defined below), payment of any First Lien

Adequate Protection Payments and Post-Petition Obligations in the manner and on the terms set

forth in this Final Order;

         8.       approving, subject to Section IX hereof, the waiver by the Debtors of (a) any right

to surcharge the DIP Collateral and the Pre-petition Collateral (as defined below) pursuant to

section 506(c) of the Bankruptcy Code, (b) any rights under the “equities of the case” exception

in section 552(b) of the Bankruptcy Code, and (c) the equitable doctrine of “marshaling” or any

similar doctrine with respect to the DIP Collateral and the Pre-petition Collateral;

         9.       modifying the automatic stay imposed by section 362 of the Bankruptcy Code to

the extent hereinafter set forth and waiving the fourteen (14) day stay provisions of Bankruptcy

Rules 4001(a)(3);

         10.      waiving any applicable stay (including under Bankruptcy Rule 6004) and

provision for immediate effectiveness of this Final Order: and

         11.      having held the Final Hearing (defined below) on the Motion for entry of this

Final Order authorizing the post-petition financing and use of cash collateral contemplated

hereby on a final basis and granting such other relief as is requested in the Motion and having

approved the form of notice with respect to the Final Hearing; and notice of the Motion, the

relief requested therein, and the Interim Hearing (as defined below) and the Final Hearing

(“Notice”) having been served by the Debtors in accordance with Bankruptcy Rule 4001(c) on:

(i) the United States Trustee for the District of Delaware (“U.S. Trustee”); (ii) the Internal

{1247.002-W0059145.}                           4
                Case 19-12415-MFW              Doc 163        Filed 12/05/19        Page 5 of 49



Revenue Service and all taxing authorities of states in which the Debtors are doing business; (iii)

counsel to the DIP Agent; (iv) the holders of the twenty (20) largest unsecured claims against the

Estates; (v) all parties known to the Debtors who hold any liens or security interests in the

Debtors’ assets, including those parties who have filed UCC-1 financing statements against the

Debtors, or who, to the Debtors’ knowledge, have asserted any liens on any of the Debtors’

assets; (vi) all landlords and warehouseman of the Debtors; (vii) all guarantors of the Pre-Petition

Obligations; (viii) all creditors known to the Debtors to be holding a judgment against any of the

Debtors; (ix) any governmental bodies holding a claim against the Debtors; (x) any other parties

claiming an interest in the Pre-Petition Collateral; and (xi) all other parties entitled to receive

notice pursuant to the Bankruptcy Rules and the Local Rules (collectively, the “Noticed

Parties”); and the initial hearing on the Motion having been held by this Court on November 15,

2019 (“Interim Hearing”) and the Final Hearing having been held on December 5, 2019 (“Final

Hearing”); and based upon the record made by the Debtors at the Interim Hearing and the Final

Hearing, including the Motion, the Declaration of Matthew R. Manning filed contemporaneously

with the Motion (the “First Day Declaration”), the Declaration of Jean E. Hosty filed

contemporaneously with the Motion (the “Hosty Declaration”) and the filings and pleadings in

the Cases, with all objections, if any, to the entry of this Final Order having been withdrawn,

resolved or overruled, and after due deliberation and consideration, and good and sufficient

cause appearing therefor:

         THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:2

         A.       Petition. On November 14, 2019 (“Petition Date”), each Debtor filed a voluntary



2
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of
fact pursuant to Fed. R. Bankr. P. 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. Any
statements of this Court from the bench at the Interim Hearing or Final Hearing shall constitute additional findings
{1247.002-W0059145.}                                 5
                Case 19-12415-MFW             Doc 163        Filed 12/05/19       Page 6 of 49



petition for relief under Chapter 11 of the Bankruptcy Code. The Debtors continue to operate

their businesses and manage their properties as debtors-in-possession pursuant to Bankruptcy

Code sections 1107(a) and 1108. No trustee or examiner has been appointed in the Chapter 11

cases. On November 22, 2019, the U.S. Trustee appointed the official committee of unsecured

creditors (the “Committee”) in these Chapter 11 cases.

         B.       Jurisdiction and Venue. The Court has jurisdiction of these Cases, the Motion,

this Final Order and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and

1334, and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. The Motion is a “core” proceeding as defined

in 28 U.S.C. §§ 157(b)(2)(A), (D) and (M). Venue of the Cases and the Motion in this Court is

proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         C.       Notice. The Final Hearing was held pursuant to the authorization of Bankruptcy

Rule 4001 after notice was provided to the Notice Parties in accordance with Bankruptcy Rule

4001(b) and (c).

         D.       Debtors’ Acknowledgments and Agreements. Without prejudice to the rights of

certain non-Debtor parties specifically set forth in Section VIII below, the Debtors admit,

stipulate, acknowledge, and agree that:

                  (1)     Pre-Petition Financing Documents. Prior to the commencement of the

Cases, the Pre-Petition Secured Parties made loans, advances and provided other financial

accommodations to certain of the Debtors pursuant that certain Credit and Guaranty Agreement

dated as of December 17, 2015 (the “Pre-Petition Credit Agreement”), among (1) HDJG

MERGER CORP., a Delaware corporation; (2) HRI HOLDING CORP., a Delaware corporation,

HOULIHAN’S RESTAURANTS, INC., a Virginia corporation, and each other Person listed on



of fact and conclusions of law as appropriate and are expressly incorporated by reference into the Interim Order or
{1247.002-W0059145.}                                6
                Case 19-12415-MFW                Doc 163    Filed 12/05/19   Page 7 of 49



Schedule A to the Pre-Petition Credit Agreement and joined thereto as a Borrower (together the

“Pre-Petition Borrowers”); (3) HDJG CORP., a Delaware corporation and the other Guarantors

(as defined in the Pre-Petition Credit Agreement), (4) the Lenders (as defined in the Pre-Petition

Credit Agreement and further defined as the “Pre-Petition Secured Parties”) from time to time

party thereto, and (5) CIT BANK, N.A. (the “Pre-Petition Agent”), as Administrative Agent (as

amended or modified, the “Pre-Petition Credit Agreement”) (the Pre-Petition Credit

Agreements and the Loan Documents (as defined in the Pre-Petition Credit Agreement), the

“Pre-Petition Financing Documents”). The Pre-Petition Obligations (as defined below) shall

be deemed to have been automatically accelerated on the Petition Date as a result of the

commencement of the Cases in accordance with the terms of the Pre-Petition Financing

Documents and all commitments of the Pre-Petition Secured Parties have been terminated

provided that the Lenders (as defined in the Pre-Petition Credit Agreement) shall have no

obligation to renew, extend, increase or issue any letters of credit except to the extent the

Lenders (as defined in the Pre-Petition Credit Agreement) agree in writing to do so.

                  (2)      Pre-Petition Obligations.

                           a)        As of the Petition Date, the aggregate amount of all Obligations (as

defined in the Pre-Petition Credit Agreement) owing by Pre-Petition Borrowers to the Pre-

Petition Secured Parties under and in connection with the Pre-Petition Financing Documents was

not less than (a) $44,583,642, plus interest accrued and accruing thereon at the rate in effect on

the Petition Date, including (b) outstanding letters of credit in the aggregate amount of

$1,824,569, plus (c) accrued and accruing fees, plus (d) all accrued and accruing costs and

expenses (including attorneys’ fees and legal expenses), plus (e) any other charges and liabilities

accrued, accruing or chargeable, whether due or to become due, matured or contingent, under the



this Final Order to the extent not inconsistent herewith.
{1247.002-W0059145.}                                  7
                Case 19-12415-MFW        Doc 163      Filed 12/05/19     Page 8 of 49



Pre-Petition Credit Agreement (collectively, “Pre-Petition Obligations”). Without limiting the

foregoing, the Pre-Petition Obligations shall include all indemnification obligations of Borrowers

and Guarantors to the Pre-Petition Secured Parties arising under the Pre-Petition Financing

Documents, including without limitation the indemnitee and other protections provided to

indemnitees under the obligations arising under the Pre-Petition Credit Agreement, which

survive payment in full of the Pre-Petition Obligations.

                        b)     The Pre-Petition Obligations constitute allowed, legal, valid,

binding, enforceable, and non-avoidable obligations of Pre-Petition Borrowers, and are not

subject to any offset, deduction, defense, counterclaim, avoidance, recovery, recharacterization,

or subordination pursuant to the Bankruptcy Code or any other applicable law, and the Debtors

do not possess and shall not assert any claim, counterclaim, setoff, deduction, or defense of any

kind, nature or description, which would in any way impair, reduce, or affect the validity,

enforceability, and non-avoidability of any of the Pre-Petition Obligations.

                  (3)   Pre-Petition Collateral (for Pre-Petition Obligations).

                        a)     As of the Petition Date, the Pre-Petition Obligations were secured

pursuant to the Pre-Petition Financing Documents by valid, binding, perfected, enforceable and

non-avoidable first priority security interests and liens (“Pre-Petition Credit Liens”) granted by

Borrower to the Pre-Petition Agent, for the benefit of itself and the Pre-Petition Lenders, upon

the Collateral (as defined in the Pre-Petition Credit Agreement, hereafter “Pre-Petition

Collateral”), subject only to any valid, perfected and unavoidable lien or security interest

otherwise existing as of the Petition Date, which are acknowledged to be senior in priority under

the Pre-Petition Credit Agreement (collectively, “Prior Permitted Liens” and each a “Prior

Permitted Lien”). The Prior Permitted Liens together with (i) any valid, perfected, and

unavoidable lien or security interest otherwise existing as of the Petition Date, which is senior in

{1247.002-W0059145.}                          8
                Case 19-12415-MFW        Doc 163     Filed 12/05/19     Page 9 of 49



priority to the liens granted to the Pre-Petition Secured Parties in the Pre-Petition Collateral, and

(ii) any valid and unavoidable lien or security interest, which is senior in priority to the liens

granted to the Pre-Petition Secured Parties in the Pre-Petition Collateral that is validly perfected

subsequent to the Petition Date as permitted by Bankruptcy Code section 546(b), shall be

collectively referred to in this Final Order as “Senior Liens”.

                         b)     The Pre-Petition Agent, on behalf of the Pre-Petition Lenders, has

a valid, binding and perfected nonavoidable and first priority security interest and lien in all of

the Cash Collateral, including all amounts on deposit in all of Debtors’ banking, checking or

other deposit accounts with each of the Pre-Petition Secured Parties, whether as original

collateral or proceeds of other Pre-Petition Collateral, and all such Cash Collateral is part of the

Pre-Petition Collateral.

                         c)     The Debtors do not possess and will not assert any claim,

counterclaim, setoff, deduction, or defense of any kind, nature or description that would in any

way impair, reduce, or affect the validity, enforceability and non-avoidability of any of the Pre-

Petition Secured Parties’ liens, claims or security interests in the Pre-Petition Collateral, which

liens and security interests are not subject to subordination or avoidance pursuant to the

Bankruptcy Code or any other applicable law.

         E.       Adequate Protection.

                  (1)    Adequate Protection Obligations. The Debtors acknowledge and agree that

the Pre-Petition Secured Parties are entitled to and being provided with adequate protection

resulting from (1) the provisions of this Final Order granting either or both first priority and

priming liens on the Pre-Petition Collateral to the DIP Agent, for the benefit of the DIP Lenders,

with respect to the DIP Facility, (2) use of the Cash Collateral, (3) use, sale, lease, decrease, or

depreciation or other diminution in value of the Pre-Petition Collateral (4) the subordination to

{1247.002-W0059145.}                          9
               Case 19-12415-MFW         Doc 163     Filed 12/05/19    Page 10 of 49



the Carve-Out, and (5) the imposition of the automatic stay under Bankruptcy Code section

362(a) or otherwise pursuant to Bankruptcy Code sections 361(a), 363(c), 364(c), and 364(d)(1);

and

                  (2)    The amount of the aggregate diminution in value in the Pre-Petition

Secured Parties’ respective interests in the Pre-Petition Collateral (if any) resulting from (1) the

provisions of this Final Order granting first priority and priming liens on the Pre-Petition

Collateral to the DIP Agent, for the benefit of the DIP Lenders, (2) use of Cash Collateral, (3)

use, sale, lease, decrease or depreciation or other diminution in value of the Pre-Petition

Collateral, and (4) the imposition of the automatic stay under Bankruptcy Code section 362(a) or

otherwise pursuant to Bankruptcy Code sections 361(a), 363(c), 364(c), and 364(d)(1) is

collectively referred to in this Final Order as “Adequate Protection Obligations”. In exchange

for such adequate protection, the Pre-Petition Secured Parties agreed to the Debtors’ use of Cash

Collateral on the terms set forth in this Final Order and to the imposition of the Carve-Out as set

forth herein.

                  (3)    Necessity for Adequate Protection. The adequate protection and other

treatment agreed to be provided by the Debtors pursuant to Section IV below of this Final Order

are authorized by the Bankruptcy Code, will minimize disputes and litigation over use of the

Cash Collateral, is consistent with the Debtors’ need for a DIP Facility and will facilitate the

Debtors’ ability to continue their business operations.

         F.       Prior Liens. Nothing herein contained is intended to (1) subordinate, invalidate,

negate, avoid, or prejudice the holders of Senior Liens, (2) find or rule that any Senior Liens (or

any other liens, excepting only the liens of the Pre-Petition Agent in the Pre-Petition Collateral,

subject only to Section VIII below) are valid, binding, perfected, enforceable, non-avoidable or

senior, or (3) prejudice the right of any party-in-interest, including without limitation the

{1247.002-W0059145.}                          10
               Case 19-12415-MFW         Doc 163     Filed 12/05/19    Page 11 of 49



Debtors, the Committee, the Pre-Petition Agent, or DIP Agent, from challenging the validity,

enforceability, perfection, extent or priority of any Senior Lien (or any other liens, excepting

only the liens of the Pre-Petition Agent in the Pre-Petition Collateral subject only to Section VIII

below).

         G.       Findings Regarding the Post-Petition Financing.

                  (1)    Request for Post-Petition Financing. Debtors have requested from the DIP

Agent and the DIP Lenders, and the DIP Agent and the DIP Lenders are willing to extend,

certain loans, advances, and other financial accommodations, as more particularly described, and

subject to the terms and conditions set forth, in this Final Order and the DIP Financing

Documents.

                  (2)    Need for Post-Petition Financing. The Debtors do not have sufficient

available sources of working capital to operate the Debtors’ businesses in the ordinary course

without the DIP Facility and the ability to use Cash Collateral as described in this Final Order.

The Debtors’ ability to maintain business relationships with their vendors, suppliers, and

customers, to pay their employees, and to otherwise fund their operations is essential to the

viability of the Cases. The ability of the Debtors to obtain sufficient working capital and

liquidity through the proposed DIP Facility and the use of Cash Collateral on the terms set forth

in the DIP Financing Documents and this Final Order is vital to the preservation and

maximization of the going-concern value of one or more of the Debtors’ currently operating

businesses pending sale(s) of the Debtors’ assets. Additionally, the liquidity provided under the

DIP Financing Documents is necessary for Debtors to maintain operations and to satisfy the

Milestones in respect of an Acceptable Sale Process in accordance with the DIP Credit

Agreement through the implementation of the Bidding Procedures in respect of a sale of all or

substantially all of the Debtors’ assets or the equity interests in the DIP Borrower through a

{1247.002-W0059145.}                          11
               Case 19-12415-MFW        Doc 163    Filed 12/05/19     Page 12 of 49



public auction or private process whereby the Pre-Petition Agent and the DIP Agent shall have

the right to credit bid (subject to Section VIII below), in their respective sole and absolute

discretion (independently or together), up to the full amount of the Pre-petition Obligations and

the DIP Obligations. Accordingly, the Debtors have an immediate need to obtain funds from the

DIP Facility and authorization to use Cash Collateral for the purposes set forth herein to, among

other things, permit the orderly operation of their business, support a process for a going concern

sale of their business, minimize disruption of their business operations, and manage and preserve

the assets of the Debtors’ bankruptcy estates (as defined under Bankruptcy Code section 541, the

“Estates”) to maximize the recoveries to creditors of the Estates.

                  (3)   No Credit Available on More Favorable Terms. Consistent with the First

Day Declaration and the Hosty Declaration, the Debtors are unable to procure financing in the

form of unsecured credit allowable under Bankruptcy Code section 503(b)(1), as an

administrative expense under Bankruptcy Code section 364(a) or (b), or in exchange for the

grant of an administrative expense priority pursuant to Bankruptcy Code section 364(c)(1),

without the grant of liens on all or substantially all of Debtors’ assets pursuant to Bankruptcy

Code sections 364(c) and (d). Debtors have been unable to procure the necessary financing on

terms more favorable than the financing offered by the DIP Agent and the DIP Lenders pursuant

to the DIP Financing Documents and this Final Order.

                  (4)   Budget. Based upon the record presented to this Court by the Debtors, (a)

Debtors have prepared and delivered the Budget (as defined in the DIP Credit Agreement (a

copy of such Budget being annexed hereto as Exhibit 1 (the “Approved Budget”)), (b) the

Budget has been thoroughly reviewed by the Debtors and their management and (c) the Budget

sets forth, among other things, the projected cash receipts and disbursements for the periods

covered thereby. The Debtors believe in good faith that the Budget is achievable and will allow

{1247.002-W0059145.}                        12
               Case 19-12415-MFW        Doc 163     Filed 12/05/19      Page 13 of 49



the Debtors to operate in Chapter 11 without the accrual of unpaid administrative expenses

during the term of the Budget. The Pre-Petition Secured Parties and the DIP Secured Parties are

relying upon the Debtors’ compliance with the Budget in determining to consent to the use of

Cash Collateral for the limited purposes expressly set forth herein and to enter into (or as the

case may be, consent to) the DIP Facility provided for herein.

                  (5)   Business Judgment and Good Faith Pursuant to Section 364(e) and Section

363 (m). Based on the record before this Court, including the Debtors’ stipulations, (a) the

Debtors and each of the Pre-Petition Secured Parties and the DIP Secured Parties have negotiated

at arms’ length and in good faith regarding the terms of the DIP Financing Documents, the DIP

Facility, and the Debtors’ use of Cash Collateral, respectively, all subject to the terms of this

Final Order and (b) the terms of the DIP Credit Agreement, the other DIP Financing Documents

and the DIP Facility are fair and reasonable, reflect Borrower’s and Guarantors’ exercise of

prudent business judgment consistent with their fiduciary duties, and constitute reasonably

equivalent value and fair consideration. Any credit extended under the terms of this Final Order

shall be deemed to have been extended in “good faith” (as that term is used in Bankruptcy Code

sections 364(e) and 363(m)) by the Pre-Petition Secured Parties and the DIP Lenders.

                  (6)   No Objection. The Pre-Petition Secured Parties have no objection to the

DIP Facility and the use of Cash Collateral on the terms and conditions set forth in this Final

Order. Nothing in this Final Order, including, without limitation, any of the provisions herein

with respect to adequate protection, shall constitute, or be deemed to constitute, a finding that the

interests of the Pre-Petition Secured Parties are or will be adequately protected with respect to

any non-consensual use of Cash Collateral.

                  (7)   Good Cause. The relief requested in the Motion is necessary, essential

and appropriate, and is in the best interest of and will benefit the Debtors and the Estates, as its

{1247.002-W0059145.}                         13
               Case 19-12415-MFW         Doc 163     Filed 12/05/19    Page 14 of 49



implementation will, among other things, provide the Debtors with the necessary liquidity to (a)

minimize disruption to the Debtors’ efforts for the orderly operation of their business and to

facilitate a going-concern sale process for the businesses, (b) preserve and maximize the value of

the Estates, and (c) avoid immediate and irreparable harm to the Debtors, their respective

businesses, employees, and assets.

                  (8)    Immediate Entry. Sufficient cause exists for immediate entry of this Final

Order pursuant to Bankruptcy Rules 4001(c)(2). No party appearing in the Cases has filed or

made an objection to the relief sought in the Motion or the entry of this Final Order, or any

objections that were made (to the extent such objections have not been resolved or withdrawn)

are hereby overruled.

                  Based upon the foregoing, and after due consideration and good cause appearing

therefor;

                  IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that:

I.       Authorization and Terms of Financing.

         A.       Motion Granted. The Motion is granted in accordance with Bankruptcy Rule

4001(c)(2) under the terms and conditions provided in this Final Order.

         B.       Authorization to Borrow. The Debtors are hereby authorized to immediately

borrow funds in accordance with the terms of the DIP Credit Agreement and the Approved

Budget and to incur indebtedness and obligations owing to the DIP Agent and the DIP Lenders

on the terms and subject to the conditions (including without limitation borrowing formulae,

sublimits and availability restrictions) set forth in the DIP Financing Documents and this Final

Order up to the maximum amount of $5,000,000, subject, as applicable, to the Approved Budget

(with any variances permitted thereto under the terms and conditions of the DIP Credit

Agreement).

{1247.002-W0059145.}                         14
               Case 19-12415-MFW         Doc 163   Filed 12/05/19    Page 15 of 49



         C.       Financing Documents.

                  (1)   Authorization.   The Debtors are hereby authorized to (a) enter into,

execute, deliver, perform, and comply with all of the terms, conditions, and covenants of the DIP

Financing Documents, including without limitation, the DIP Credit Agreement, and all security

and pledge agreements, (b) execute and deliver all certificates, reports, statements and other

agreements and documents required or contemplated by the DIP Financing Documents

(including without limitation documents required for the Debtors’ performance of their

obligations under the DIP Financing Documents and creation and perfection of liens granted or

contemplated therein), and (c) pay all obligations incurred under or described in (whether

principal, interest, fees, costs, expenses, indemnities or otherwise) and perform all other

undertakings and acts required or contemplated by the DIP Financing Documents.

                  (2)   Approval of DIP Facility. The DIP Facility is approved subject to the

terms and provisions of the DIP Financing Documents and this Final Order.

                  (3)   Amendment of DIP Financing Documents. The Debtors, the DIP Agent,

and the DIP Lenders are hereby authorized to approve and implement, in accordance with the

terms of the DIP Financing Documents, any modification of the DIP Financing Documents;

provided, however, that any material modification or amendment to the DIP Financing

Documents shall be subject to providing notice of such material modification or amendment to

counsel to the Committee and the U.S. Trustee each of whom shall have five (5) business days

from the date of such notice within which to object in writing to such modification or

amendment unless the Committee and U.S. Trustee agree in writing to a shorter period, which

modification shall be filed with this Court. Unless the Committee or the U.S. Trustee timely

objects to any material modification or amendment to the DIP Financing Documents, then such

modification or amendment shall become effective upon the expiration of the aforementioned

{1247.002-W0059145.}                        15
               Case 19-12415-MFW       Doc 163      Filed 12/05/19     Page 16 of 49



notice period. If a timely objection is interposed, this Court shall resolve such objection prior to

such modification or amendment becoming effective.

                  (4)   Budget Maintenance.      The use of extensions of credit under the DIP

Facility shall be in accordance with the Approved Budget, subject to the Permitted Variances (as

defined in the DIP Credit Agreement) and as provided in Section 6.17 of the DIP Credit

Agreement. The Budget shall be updated by the Debtors no less frequently than every two (2)

weeks in accordance with the terms and provisions of the DIP Credit Agreement. A copy of any

updated Approved Budget shall be filed with this Court within one (1) Business Day after it has

been approved by the DIP Agent. Copies of all reports and other information required to be

provided by the Debtors to the DIP Agent in accordance with Section 6.02 of the DIP Credit

Agreement shall be provided to the Committee.

                  (5)   Application of DIP Facility Proceeds.      The advances under the DIP

Facility (the “Advances”) shall be used in each case in a manner consistent with the terms and

conditions of the DIP Financing Agreements, and in accordance with and as may be limited by

the Approved Budget (subject to any variances thereto permitted under the terms and conditions

of the DIP Credit Agreement), solely as follows:

                        a)    to pay fees, costs, and expenses as provided in the DIP Financing

Documents, including amounts incurred in connection with the preparation, negotiation,

execution and delivery of the DIP Credit Agreement and the other DIP Financing Documents;

                        b)    for general operating and working capital purposes, for the

payment of fees, expenses, and costs incurred in connection with the Cases, and other proper

corporate purposes of the Debtors not otherwise prohibited by the terms hereof for working

capital, and other lawful corporate purposes of the Debtors;

                        c)    for making other payments as provided in this Final Order; and

{1247.002-W0059145.}                        16
               Case 19-12415-MFW        Doc 163      Filed 12/05/19     Page 17 of 49



                        d)     to fund the Carve-Out Reserve Account (as defined below).

                  (6)   Conditions Precedent. The DIP Lenders shall have no obligation to make

any loan or advance (or issue any letter of credit) under the DIP Credit Agreement unless the

conditions precedent to make such loan or extension of credit under the DIP Credit Agreement

have been satisfied in full or waived in accordance with the DIP Credit Agreement.

         D.       Payments and Application of Payments. The Debtors are authorized to make all

payments and transfers of the Estates’ property to the DIP Agent and the DIP Lenders as

provided, permitted or required under the DIP Financing Documents and this Final Order, which

payments and transfers shall not be avoidable or recoverable from the DIP Lenders under

Bankruptcy Code section 547, 548, 550, 553, or any other section thereof, or be subject to any

other claim, charge, assessment, or other liability, whether by application of the Bankruptcy

Code, other law, or otherwise. Without limiting the generality of the foregoing, Debtors are

authorized and directed, without further order of this Court, to (i) pay all principal, interest, fees

and indemnities, when due, under the DIP Financing Documents and (ii) pay or reimburse the

DIP Agent and the DIP Lenders, in accordance with the DIP Financing Documents, for all

present and future costs and expenses, including, without limitation, all reasonable and

documented professional fees, consultant fees, and legal fees and expenses paid or incurred by

the DIP Agent and the DIP Lenders in connection with the financing transactions as provided in

the DIP Financing Documents and this Final Order, regardless of whether such amounts are in

the Budget, all of which shall be and are included as part of the principal amount of the

Obligations (as defined in the DIP Credit Agreement) under the DIP Financing Documents and

secured by the DIP Collateral (as defined below); provided that DIP Agent shall send a redacted

summary invoice of such fees and expenses (subject in all respects to applicable privilege or

work product doctrines) to Debtors, the U.S. Trustee and, the Committee or its counsel and such

{1247.002-W0059145.}                         17
               Case 19-12415-MFW          Doc 163     Filed 12/05/19    Page 18 of 49



invoices shall be promptly paid by Debtors if no objection has been raised within ten (10) days,

and to the extent there is an objection, this Court may resolve the objection.

         E.       Interest and Fees. The rate(s) of interest to be charged for borrowings under the

DIP Facility pursuant to the DIP Credit Agreement shall be the rates set forth in the DIP Credit

Agreement and shall be calculated in the manner and payable at the times set forth in the DIP

Credit Agreement. The fees charged under the DIP Facility shall be those set forth in the DIP

Credit Agreement and shall be unconditionally payable in the amounts and at the times set forth

in the DIP Credit Agreement, including without limitation the Closing Fee, which is absolutely

and unconditionally earned upon execution of the DIP Credit Agreement, and shall be non-

refundable.

         F.       Application of Collections. All cash, collections, and proceeds of the Pre-petition

Collateral and DIP Collateral, including all proceeds realized in connection with any and all asset

sales, shall be paid to the DIP Agent for application in reduction of the Post-Petition Obligations

in accordance with the terms of the DIP Financing Documents and this Final Order, in such order

and manner determined by the DIP Agent, including, without limitation, applying all payments,

proceeds and other amounts to the Post-Petition Obligations in the DIP Agent’s sole and absolute

discretion.

         G.       Continuation of Pre-petition Procedures.         All pre-petition practices and

procedures for the payment and collection of proceeds of Pre-Petition Collateral and DIP

Collateral, as applicable, the turnover of cash, the delivery of property to the Pre-Petition

Secured Parties, and the funding pursuant to the Pre-Petition Credit Agreement, including use of

any lockbox or blocked depository bank account arrangements, will be unchanged, remain in

place and be identical under the DIP Financing Documents for the benefit of the DIP Agent and

the DIP Lenders and are hereby approved and shall continue without interruption after the

{1247.002-W0059145.}                          18
               Case 19-12415-MFW       Doc 163     Filed 12/05/19     Page 19 of 49



commencement of the Cases, provided that the practices and procedures are otherwise consistent

with the terms of the Order approving the Motion of the Debtors for Entry of Interim and Final

Orders (A) Authorizing the Maintenance of Bank Accounts and Continued Use of Existing

Business Forms and Checks, (B) Authorizing the Continued Use of Existing Cash Management

System and (C) Granting Limited Relief from the Requirements of Bankruptcy Code Section

345(b) and the United States Trustee Operating Guidelines.

II.      Collateralization and Superpriority Administrative Claim Status.

         A.       Collateralization.

                  (1)    DIP Lien Grant. To secure the prompt payment and performance of any

and all Post-Petition Obligations of Borrower and Guarantors to the DIP Agent and the DIP

Lenders of whatever kind, nature, or description, absolute or contingent, now existing or

hereafter arising, the DIP Agent, for the benefit of itself and the DIP Lenders, shall have and is

hereby granted, to the extent permitted by applicable law effective nunc pro tunc as of the

Petition Date, valid, binding, enforceable, continuing, non-avoidable and perfected first priority

(subject only to any Senior Liens and the Carve-Out), security interests and liens in and upon

(such security interests and liens collectively, “DIP Liens”) all property and rights and interests

in property of each of the Debtors of any kind or nature whatsoever in existence as of the Petition

Date as well as thereafter created or acquired, and wherever located, including without

limitation, (a) all Pre-Petition Collateral, (b) all accounts and accounts receivable, inventory,

chattel paper, equipment, fixtures, machinery, commercial tort claims, deposit accounts,

instruments, documents, cash and cash equivalents, investment property (including without

limitation all equity interests in subsidiaries), books and records, patents, trademarks, trade

names, copyrights, rights under license agreements and all other intellectual property, rights,

rebates, refunds and other claims under and with respect to insurance policies, tax refunds,

{1247.002-W0059145.}                        19
               Case 19-12415-MFW        Doc 163     Filed 12/05/19      Page 20 of 49



deposits, rebates, contract rights and other general intangibles, software, letter of credit rights,

money and inter-company claims or receivables (whether or not evidenced by notes) at any time

owing to each Debtor, (c) all real property, leaseholds, rents and profits and proceeds thereof;

(provided, however, that as to a lien on all fee, leasehold, and other real property interests and

the proceeds thereof: (i) with respect to non-residential real property leases, no liens or

encumbrances shall be granted or extended to such leases under this Final Order, except as

permitted by the applicable lease or pursuant to applicable law, but if any such restriction

applies, liens shall then be deemed to extend only to the economic value of proceeds of any sale

or other disposition of, and any other proceeds or products of, such leasehold interests; and (ii)

should any DIP Lender’s internal regulatory or compliance requirements require the completion

of either or both flood due diligence and obtaining evidence of applicable flood insurance with

respect to any real property or leasehold interest, then until completion of such flood due

diligence, the DIP Agent shall be deemed to have obtained a lien only on the economic value of,

proceeds of any sale or other disposition of such real property interests), (d) if not otherwise

described, all of the property or rights in property identified as Collateral (as defined in the Pre-

Petition Credit Agreement, and the DIP Credit Agreement), (e) (i) all causes of action (other than

Avoidance Actions, as defined below) whether pursuant to federal or applicable state law, and

the proceeds thereof and property received thereby whether by judgment, settlement, or

otherwise, and (ii) the proceeds of all claims and causes of action under Chapter 5 of the

Bankruptcy Code or any other avoidance actions under the Bankruptcy Code (collectively,

“Avoidance Actions”) of the Debtors or the Estates, and (f) as to all of the foregoing, all rents,

issues, products, proceeds (including insurance policies and profits of, from, or generated by any

of the foregoing (all of the foregoing being sometimes collectively referred to in this Final Order

as “DIP Collateral”).

{1247.002-W0059145.}                         20
               Case 19-12415-MFW          Doc 163     Filed 12/05/19      Page 21 of 49



                  (2)   Subject, in each instance, to the Carve-Out, and to the extent permitted by

applicable law, the DIP Liens shall be:

                        a)     Liens on Unencumbered Assets. Pursuant to Bankruptcy Code

section 364(c)(2), continuing valid, perfected, enforceable, first priority, and fully perfected liens

on and security interests in all of the Debtors’ right, title, and interest in, to, and under all DIP

Collateral that is not otherwise encumbered by a validly perfected security interest or lien as of

the Petition Date (“Unencumbered Property”).

                        b)     Liens on Encumbered Assets. Pursuant to Bankruptcy Code

section 364(c)(3), a continuing valid, enforceable, second priority, and fully perfected lien on

and security interest (other than as set forth in clause (c) below) in all of the Debtors’ right, title,

and interest in, to, and under all DIP Collateral which is subject to, as of the Petition Date, a

Senior Lien.

                        c)     Priming Liens on Encumbered Assets. Subject to any applicable

Senior Liens, pursuant to Bankruptcy Code section 364(d), valid, enforceable, and fully

perfected first priority senior priming security interests in and senior priming liens upon all of the

Debtors’ right, title, and interest in, to, and under all DIP Collateral, including, without

limitation, priming security interests and priming liens which are senior to (i) the security

interests and liens held by the Pre-Petition Agent, on behalf of the Pre-Petition Secured Parties;

and (ii) the Adequate Protection Liens (as defined below).

                        d)     Liens Senior to Certain Other Liens. Notwithstanding anything to

the contrary contained in this Final Order, except for the last paragraph of Section VIII with

respect to the First Lien Adequate Protection Liens (as defined below), the DIP Liens and the

First Lien Adequate Protection Liens shall not be subject or subordinate to (i) Bankruptcy Code

sections 510, 549, or 550; (ii) any lien or security interest that is avoided or preserved for the

{1247.002-W0059145.}                          21
               Case 19-12415-MFW        Doc 163     Filed 12/05/19      Page 22 of 49



benefit of the Debtors or the Estates under Bankruptcy Code section 551 or (iii) any

intercompany or affiliate liens of the Debtors.

                  (3)   Post-Petition Lien Perfection. This Final Order shall be sufficient and

conclusive evidence of the priority, perfection, and validity of the post-petition liens and security

interests granted herein, effective as of the Petition Date, without any further act and without

regard to any other federal, state, or local requirements or law requiring notice, filing,

registration, recording, or possession of the DIP Collateral, or other act to validate or perfect

such security interest or lien, including without limitation, control agreements with any financial

institution(s) holding any deposit account of Debtors (a “Perfection Act”). Notwithstanding the

foregoing, if the DIP Agent, the Pre-Petition Agent (on account of its First Lien Adequate

Protection Liens) shall, in its sole discretion, elect for any reason to file, record, or otherwise

effectuate any Perfection Act, each of the DIP Agent and the Pre-Petition Agent is authorized to

perform such act, and Debtors are authorized to perform such acts to the extent necessary or

required by the DIP Agent, the Pre-Petition Agent which act or acts shall be deemed to have

been accomplished as of the Petition Date notwithstanding the date and time actually

accomplished, and in such event, the subject filing or recording office is authorized to accept, file

or record any document in regard to such act in accordance with applicable law. The DIP Agent,

the Pre-Petition Agent may choose to file, record or present a certified copy of this Final Order in

the same manner as a Perfection Act, which shall be tantamount to a Perfection Act, and, in such

event, the subject filing or recording office is authorized to accept, file, or record such certified

copy of this Final Order in accordance with applicable law. Should the DIP Agent, and/or the

Pre-Petition Agent so choose and attempt to file, record or perform a Perfection Act, no defect or

failure in connection with such attempt shall in any way limit, waive, or alter the validity,

enforceability, attachment, priority, or perfection of the DIP Liens, the First Lien Adequate

{1247.002-W0059145.}                         22
               Case 19-12415-MFW        Doc 163     Filed 12/05/19      Page 23 of 49



Protection Liens or the Second Lien Adequate Protection Liens granted herein by virtue of the

entry of this Final Order.

         B.       Superpriority Administrative Expense.

                  (1)    For all Post-Petition Obligations, whether now existing or hereafter

arising, subject only to the Carve-Out, the DIP Agent, for the benefit of itself and the DIP

Lenders, is granted an allowed superpriority administrative expense claim of the Estates pursuant

to Bankruptcy Code section 364(c)(1), having priority in right of payment over any and all other

obligations, liabilities, and indebtedness of any of such Debtors, whether now in existence or

hereafter incurred by any of such Debtors of every kind or nature, including any and all

unsecured claims, administrative expenses, adequate protection claims, priority claims or any

other claims of the kind specified in, or ordered pursuant to, the Bankruptcy Code, including

without limitation, inter alia, Bankruptcy Code sections 105, 326, 328, 330, 331, 503(b), 507,

364(c)(1), 546(c), 726 or 1114 and, sections 506(c) and 552(b) (the “DIP Superpriority

Claim”).

                  (2)    Other than the Carve-Out, (a) no costs or expenses of administration,

including without limitation, professional fees allowed and payable under sections 328, 330, and

331 of the Bankruptcy Code, or otherwise, that have been or may be incurred in the Chapter 11

Cases, or in any Successor Cases, and (b) no priority claims are, or will be, senior to, prior to, or

on a parity with the DIP Superpriority Claim or the Post-Petition Obligations or with any other

claims of the DIP Lenders arising hereunder.

III.     Authorization to Use Cash Collateral. Subject to the terms and conditions of this Final

Order, pursuant to Bankruptcy Code section 363(c)(2), the Debtors are authorized to use Cash

Collateral in accordance with the DIP Financing Documents and as may be limited by the

Approved Budget (subject to variances permitted under the terms and conditions of the DIP

{1247.002-W0059145.}                         23
               Case 19-12415-MFW         Doc 163     Filed 12/05/19     Page 24 of 49



Credit Agreement). Except for the sale of inventory in the ordinary course of Debtors’ business

or as may be otherwise expressly permitted herein, or in any agency arrangement between

Debtors and a third party in connection with the liquidation of the DIP Collateral approved in

writing by DIP Agent and Pre-Petition Agent, nothing in this Final Order shall be deemed to

authorize the use, sale, lease, encumbrance, or disposition of any assets of the Debtors or the

Estates or the use of any Cash Collateral or other proceeds resulting therefrom.

IV.      Adequate Protection for Pre-Petition Secured Parties. As adequate protection for the

interests of the Pre-Petition Agent, for the benefit of itself and the Pre-Petition Lenders, on

account of the Adequate Protection Obligations owed to the Pre-Petition Secured Parties (the

“First Lien Adequate Protection Obligations”), the Pre-Petition Agent is being provided with

adequate protection (collectively, “First Lien Adequate Protection”) to the extent of any

diminution in value of the Pre-Petition Collateral as determined by this Court or as agreed among

the Pre-Petition Lenders, the Debtors and the Committee. Nothing in this Final Order constitutes

a pre-determination regarding what constitutes a diminution in value or a finding that there has

been a diminution in value. The First Lien Adequate Protection Obligations are subject to a final

determination by the Court, and the rights of all parties in interest as to such determination are

reserved.

         A.       First Lien Adequate Protection Liens. Until the indefeasible discharge of the Pre-

Petition Obligations, the Pre-Petition Agent, for itself and for the benefit of the Pre-Petition

Lenders, is hereby granted valid, binding, enforceable and perfected replacement and additional

security interests in and liens (“First Lien Adequate Protection Liens”) on all the Debtors’

right, title, and interest in and to the DIP Collateral to the extent of the First Lien Adequate

Protection Obligations, which liens shall be junior in all respects only to the DIP Liens, the

Senior Liens and the Carve Out.

{1247.002-W0059145.}                          24
               Case 19-12415-MFW         Doc 163     Filed 12/05/19    Page 25 of 49



                  (1)    The First Lien Adequate Protection Liens shall be deemed to be fully

perfected as of the Petition Date and, subject to Section VIII below, not subject to subordination

or avoidance for any cause or purpose in the Cases.

                  (2)    Except for the DIP Liens, the Senior Liens, and the Carve Out, and subject

to Section IX and the last paragraph of Section VIII, the First Lien Adequate Protection Liens (i)

shall not be made subject to or pari passu with any lien or security interest by any court order

heretofore or hereafter entered in the Cases (unless with the consent of the Pre-Petition Secured

Parties); (ii) shall not be subject to Bankruptcy Code sections 506(c), 510, 549, or 550; and (iii)

no lien or interest avoided and preserved for the benefit of any Estate pursuant to Bankruptcy

Code section 551 shall be made pari passu with or senior to the First Lien Adequate Protection

Liens.

         B.       First Lien Adequate Protection Claims. As further adequate protection, to the

extent that the First Lien Adequate Protection Liens do not adequately protect the diminution in

value of the Pre-Petition Agent’s interest in the Pre-Petition Collateral, the Pre-Petition Agent,

for the benefit of the Pre-Petition Lenders, is hereby granted an allowed superpriority

administrative expense claim (“First Lien Adequate Protection Claim”) against the Estates

under Bankruptcy Code sections 503 and 507(b), which shall, subject only to the DIP

Superpriority Claim and the Carve-Out, have priority over all other administrative expense

claims, priority claims and unsecured claims against the Debtors or the Estates, which are now

existing or hereafter arising, of any kind or nature whatsoever, including, without limitation,

administrative expenses and priority or other claims of the kinds specified in or ordered pursuant

to Bankruptcy Code sections 105, 326, 328, 330, 331, 364, 365, 503(a), 503(b), 506(c), 507(a),

507(b), 546(c), 726, 1113 and 1114.

         C.       First Lien Adequate Protection Payments.

{1247.002-W0059145.}                         25
               Case 19-12415-MFW        Doc 163     Filed 12/05/19     Page 26 of 49



                  (1)   As further adequate protection, the Pre-Petition Agent, for the benefit of

the Pre-Petition Lenders, shall be entitled to interest on account of the outstanding Pre-Petition

Obligations at the default rate set forth in the Pre-Petition Financing Documents, which was in

effect as of the Petition Date and which shall accrue in the manner set forth in the Pre-Petition

Financing Documents, provided, however, that (i) if the Court determines at any time by final,

non-appealable order that the Pre-Petition Secured Parties are not entitled to receive all or a

portion of such payments on account of interest due under the Pre-Petition Claim Documents

under Bankruptcy Code section 506(b) or otherwise, such amounts paid to the Pre-Petition Agent

will instead be deemed recharacterized as repayments of principal in reduction of the Pre-

Petition Claim, and (ii) any cash payments to the Pre-Petition Secured Parties shall be subject to

disgorgement solely in the event of the entry by the Court of a final, non-appealable order

sustaining a timely challenge made pursuant to Section VIII below that determines that such

payment was not from or on account of the Pre-Petition Collateral and Pre-Petition Obligations

of the Pre-Petition Secured Parties.

                  (2)   As further adequate protection, and without limiting any rights of the Pre-

Petition Agent, for the benefit of the Pre-Petition Lenders, under Bankruptcy Code section

506(b) which are hereby preserved, the Debtors shall pay or reimburse the Pre-Petition Agent

and the Pre-Petition Lenders (“First Lien Adequate Protection Payments”) for any and all of

its reasonable fees, costs, expenses and charges accrued and payable under the Pre-Petition

Financing Documents, including, without limitation, the fees and expenses of the Pre-Petition

Agent as provided in Section 12.05 of the Pre-Petition Credit Agreement, whether accrued and

unpaid pre-petition or accrued and unpaid post-petition, all without further notice, motion or

application to, order of, or hearing before, this Court. Upon submission by the Pre-Petition

Agent of a redacted summary invoice (subject in all respects to applicable privilege or work

{1247.002-W0059145.}                         26
               Case 19-12415-MFW        Doc 163     Filed 12/05/19      Page 27 of 49



product doctrines) to the Debtors, the U.S. Trustee and counsel for the Committee, with no

objection having been raised within ten (10) days, the Debtors shall be authorized to pay such

invoices. To the extent there is an objection, this Court may resolve the objection. Such written

invoices shall include the invoices of (i) Katten Muchin Rosenman LLP, counsel to the Pre-

Petition Agent, and (ii) any other professional, advisor, or agent reasonably retained by the Pre-

Petition Agent or its counsel in connection with the Pre-Petition Financing Documents pursuant

to the Cases; provided that none of such fees and expenses as adequate protection payments

hereunder shall be subject to approval by this Court or the United States Trustee Guidelines

unless an objection is interposed and cannot be resolved by the parties. No recipient of any such

payment shall be required to file with respect thereto any interim or final fee application with this

Court. Any and all fees charged under the Pre-Petition Financing Documents shall be as set

forth in the Pre-Petition Financing Documents and shall be payable at the times set forth in the

Pre-Petition Financing Documents.

V.       Carve Out.

         A.       Carve-Out.   The DIP Liens, DIP Superpriority Claims, Adequate Protection

Liens, and First Lien Adequate Protection Claims, and any other liens or claims granted by the

Interim Order or this Final Order shall be subject only to the right of payment and priority of the

following expenses (collectively, the “Carve-Out”), to the extent provided herein:

                  (1)   the allowed administrative expenses pursuant to 28 U.S.C. § 1930 for fees

payable to the U.S. Trustee or to this Court, unless otherwise ordered by this Court; and

                  (2)   the allowed fees and expenses actually incurred by persons or firms

retained by the Debtors or the Committee whose retention is approved by the Bankruptcy Court

pursuant to section 327, 328, 363, or 1103 of the Bankruptcy Code (each a “Professional” and

collectively, the “Professionals”) in a cumulative, aggregate sum of (i) for the period prior to the

{1247.002-W0059145.}                         27
               Case 19-12415-MFW       Doc 163     Filed 12/05/19    Page 28 of 49



occurrence of the delivery of a Carve-Out Trigger Notice (as defined below), an amount not to

exceed the lesser of (A) the aggregate weekly amounts budgeted to be funded in advance for

each such Professional for such week in accordance with the Approved Budget (to the extent a

Carve-Out Trigger Notice is delivered mid-week, pro-rated for such week) and (B) the actual

amount of such Allowed Professional Fees for each Professional incurred on or after the Petition

Date up through and including the date a Carve-Out Trigger Notice is delivered (“Allowed

Professional Fees”), subject in all respects to the terms of the Interim Order, this Final Order,

and any other interim or other compensation order entered by the Bankruptcy Court (the

“Interim Compensation Procedures”). The Carve-Out shall include all Allowed Professional

Fees that are incurred or earned (i) at any time before delivery of a Carve-Out Trigger Notice,

whether allowed by the Bankruptcy Court prior to or after delivery of a Carve-Out Trigger

Notice, subject and limited in all respects to the amounts set forth in the Approved Budget for

payment of such Professionals; and (ii) beginning the first day after the delivery by the DIP

Agent of written notice (which for the avoidance of doubt may be by electronic mail) of the

occurrence of an Event of Default (the “Carve-Out Trigger Notice”) to the Debtors, the

Debtors’ counsel, and counsel for the Committee, the fees and expenses incurred by the

Professionals retained by the Debtors and the Committee in an aggregate amount not to exceed

$75,000 (the “Post-EOD Carve-Out Amount”) (the aggregate amount of clauses (1) and (2),

collectively, the “Carve-Out Cap”); provided, however the Carve-Out shall not include any

bonus, sale transaction fees, success fees, completion fees, substantial contribution fees, or any

other fees of similar import of any of the Professionals. Notwithstanding the foregoing, the

Carve-Out Trigger Notice shall be deemed to have been delivered to the required notice parties

on the Termination Date.

                  (3)   Subject to the terms of this Final Order, the Carve-Out Cap shall be

{1247.002-W0059145.}                       28
               Case 19-12415-MFW        Doc 163      Filed 12/05/19     Page 29 of 49



allocated on a Professional by Professional basis based on the amounts budgeted to be funded in

advance for each Professional pursuant to the Budget.

         B.       Excluded Professional Fees. Notwithstanding anything to the contrary in this

Final Order, neither the Carve-Out, nor the proceeds of any borrowings under the DIP Credit

Agreement or DIP Collateral shall be used to pay any Allowed Professional Fees or any other

fees or expenses incurred by any Professional in connection with any of the following: (a) an

assertion or joinder in any claim, counter-claim, action, proceeding, application, motion,

objection, defense, or other contested matter seeking any order, judgment, determination, or

similar relief: (i) challenging the legality, validity, priority, perfection, or enforceability of the

Pre-Petition Obligations, the Post-Petition Obligations, or the Pre-Petition Agent’s, DIP Agent’s

respective liens on and security interests in any of the Pre-Petition Collateral or DIP Collateral, ,

as applicable, (ii) seeking to invalidate, set aside, avoid, or subordinate, in whole or in part, the

Pre-Petition Obligations or Post-Petition Obligations or the Pre-Petition Agent’s or DIP Agent’s

respective liens on and security interests in the Pre-Petition Collateral or the DIP Collateral, as

applicable, or (iii) preventing, hindering or delaying the Pre-Petition Agent’s or DIP Agent’s

respective assertion or enforcement of any lien, claim, right, or security interest or realization

upon any Pre-Petition Collateral or DIP Collateral, as applicable, in accordance with the terms

and conditions of this Final Order, (b) a request to use the Cash Collateral (as such term is

defined in Bankruptcy Code section 363) without the prior written consent of the Pre-Petition

Agent and the DIP Agent, except to the extent expressly permitted herein, (c) a request for

authorization to obtain debtor-in-possession financing or other financial accommodations

pursuant to Bankruptcy Code section 364(c) or (d), other than from the DIP Secured Parties,

without the prior written consent of the DIP Agent unless such other debtor-in-possession

financing or financial accommodation is used, in part, to indefeasibly pay and satisfy in full all

{1247.002-W0059145.}                         29
               Case 19-12415-MFW          Doc 163   Filed 12/05/19      Page 30 of 49



Pre-Petition Obligations and Post-Petition Obligations owed respectively to the Pre-Petition

Secured Parties and DIP Secured Parties, (d) the commencement or prosecution of any action or

proceeding of any claims, causes of action, or defenses against the Pre-Petition Secured Parties

or the DIP Secured Parties, each in their respective capacities as such, or any of their respective

officers, directors, employees, agents, attorneys, affiliates, successors, or assigns, including,

without limitation, any attempt to avoid any claim, lien, or interest of, or obtain any recovery

from any of the Pre-Petition Secured Parties or the DIP Secured Parties, under Chapter 5 of the

Bankruptcy Code; provided, however, that, subject to the Carve-Out Cap, an amount not to

exceed $50,000.00 in the aggregate of the indebtedness incurred pursuant to the DIP Facility

may be used to pay the Allowed Professional Fees of the Committee to investigate (but not

prosecute) claims against and possible objections with respect to the Pre-Petition Obligations,

and the pre-petition liens and security interests of, the Pre-Petition Secured Parties (including,

without limitation, issues regarding validity, perfection, priority, or enforceability of the secured

claims of the Pre-Petition Secured Parties).

         C.       Carve-Out Reserve. At the DIP Agent’s sole discretion, the DIP Agent may at

any time establish (and adjust) a reserve against the amount of Revolving Advances or other

credit accommodations that would otherwise be made available to the Debtors in respect of the

Carve-Out, provided, however, that the setting (or adjustment) of any such reserve shall not

diminish the Carve-Out Cap. Nothing contained herein shall limit, modify, or restrict in any way

the DIP Agent’s rights to establish (and adjust) any other reserves in accordance with the DIP

Financing Documents.

         D.       Payment of Carve-Out.

                  (1)   An account shall be maintained with Landis Rath & Cobb LLP (“LRC”)

for the payment of Allowed Professional Fees (the “Carve-Out Reserve Account”) which

{1247.002-W0059145.}                           30
               Case 19-12415-MFW      Doc 163     Filed 12/05/19    Page 31 of 49



account shall be funded by or on behalf of the Debtors, including through borrowings under the

DIP Credit Agreement, in accordance with the Approved Budget on a weekly basis, in advance,

until the delivery of a Carve-Out Trigger Notice, provided that for this purpose borrowing

availability must exist under the DIP Credit Agreement. Upon the occurrence and during the

continuance of an Event of Default, the Carve-Out Reserve Account may continue to be funded

at the DIP Agent’s option, up to the Carve-Out Cap. From funds in the Carve-Out Reserve

Account, LRC shall pay Allowed Professional Fees to the Professionals, as applicable, in

compliance with the Interim Compensation Procedures and in the manner set forth in this Final

Order in accordance with the Budget; provided, however, that, prior to payment in full of the

Pre-Petition Obligations, as applicable, and Post-Petition Obligations and termination of the

Carve-Out, to the extent that Allowed Professional Fees that have accrued from the Petition Date

through and including the date a Carve-Out Trigger Notice is delivered are less than the amounts

funded into the Carve-Out Reserve Account, the excess amounts in the Carve-Out Reserve

Account shall be applied (a) first to fund the Post EOD Carve-Out Amount, and (b) second

remitted to the DIP Agent to apply to reduce either or both the Pre-Petition Obligations and the

Post-Petition Obligations at DIP Agent’s sole discretion. For the avoidance of doubt, (a) in

making payments from the Carve-Out Reserve Account, LRC shall be entitled to conclusively

rely upon written certifications of each Professional as to the amount due and owing to such

Professional from the Carve-Out Reserve Account and in accordance with the Budget and shall

have no liability to any party based upon its reliance on such certifications; and (b) in no

circumstances shall LRC be obligated to pay any Professional other than from funds held, from

time to time, in the Carve-Out Reserve Account. Provided that the amounts DIP Agent is

obligated to allocate to Professionals as required in this Section V has been funded, all

obligations of the DIP Secured Parties and Pre-Petition Secured Parties with respect to the

{1247.002-W0059145.}                       31
               Case 19-12415-MFW        Doc 163     Filed 12/05/19     Page 32 of 49



Carve-Out shall be terminated. Notwithstanding anything to the contrary contained in this Final

Order, the Carve-Out and all obligations of the DIP Secured Parties and Pre-Petition Secured

Parties with respect to the Carve-Out shall be terminated upon the payment in full and

satisfaction of the Pre-Petition Obligations and the Post-Petition Obligations.

                  (2)   The Carve-Out Cap shall be reduced on a dollar-for-dollar basis on a

weekly basis by the amounts actually funded into the Carve-Out Reserve Account. To the extent

the Carve-Out Reserve Account has not been funded in accordance with the Approved Budget

prior to the delivery of a Carve-Out Trigger Notice, the DIP Agent, on behalf of the DIP

Lenders, shall remit the difference to the Carve-Out Reserve Account solely from DIP Collateral

proceeds. Payment of any amounts on account of the Carve-Out, whether by or on behalf of the

DIP Agent or any DIP Lender, shall not and shall not be deemed to reduce the Pre-Petition

Obligations or the Post-Petition Obligations, and shall not and shall not be deemed to

subordinate any of the DIP Secured Parties’ liens and security interests in the DIP Collateral or

the DIP Superpriority Claim to any junior pre- or post-petition lien, interest or claim in favor of

any other party. No DIP Secured Party shall, under any circumstance, be responsible for the

direct payment or reimbursement of any fees or disbursements of any Professionals incurred in

connection with the Cases or Successor Cases (as hereinafter defined) under any chapter of the

Bankruptcy Code, and nothing in this Section V shall be construed to obligate any DIP Secured

Party, in any way, to pay compensation to or to reimburse expenses of any Professional, or to

ensure that the Debtors have sufficient funds to pay such compensation or reimbursement.

                  (3)   Nothing herein shall be construed as a consent to the allowance of the fees

and expenses of any Professional or shall affect the right of the Pre-Petition Secured Parties or

the DIP Secured Parties to object to the allowance and payment of such fees and expenses. So

long as no Event of Default has occurred or is continuing, the Debtors shall be permitted to pay

{1247.002-W0059145.}                         32
               Case 19-12415-MFW           Doc 163   Filed 12/05/19     Page 33 of 49



fees and expenses allowed and payable pursuant to an Order of the Bankruptcy Court, including

any Order approving Interim Compensation Procedures, under sections 330 and 331 of the

Bankruptcy Code, as the same may be due and payable, solely to the extent set forth in the

Approved Budget and not to exceed the amounts set forth in the Approved Budget, provided that

any such payment shall be subject to entry of a final order of the Bankruptcy Court of each

Professional’s final application for allowance of such fees and expenses.

VI.      Right to Credit Bid. Pursuant to section 363(k) of the Bankruptcy Code, but subject to

Section VIII below, in connection with any sale of assets by any Debtor outside of the ordinary

course of business, the Pre-Petition Agent, on behalf of the Pre-Petition Lenders, and the DIP

Agent, on behalf of the DIP Lenders, as the case may be, shall, in their respective sole and

absolute discretion, be entitled to credit bid (independently or together) on account of their

respective interests in the Pre-Petition Collateral and DIP Collateral, all or any part of the

outstanding amount of the Pre-Petition Obligations and/or Post-Petition Obligations, as

applicable, in respect of any such sale.

VII.     Default; Rights and Remedies; Relief from Stay.

         A.       Events of Default. The following shall constitute an “Event of Default” under this

Final Order:

                  (1)    The occurrence of any Event of Default as defined and under the DIP

Credit Agreement.

                  (2)    The Bidding Procedures Order is not entered by the Bankruptcy Court on

or before December 5, 2019.

                  (3)    the Approved 363 Sale Order is not entered by the Bankruptcy Court on or

before December 20, 2019.

         B.       Rights and Remedies Upon Event of Default/Relief from Stay.

{1247.002-W0059145.}                          33
               Case 19-12415-MFW        Doc 163      Filed 12/05/19     Page 34 of 49



                  (1)   Upon the occurrence of and during the continuance of an Event of Default,

and without the necessity of seeking relief from the automatic stay or any further Order of the

Bankruptcy Court (i) the DIP Agent and DIP Lenders shall no longer have any obligation to

make any Advances (or otherwise extend credit) under the DIP Facility; (ii) all amounts

outstanding under the DIP Financing Documents shall, at the option of the DIP Agent, be

accelerated and become immediately due and payable; (iii) the DIP Agent shall have the right to

issue the Carve Out Trigger Notice, (iv) the DIP Agent and the Pre-Petition Agent shall be

entitled to immediately terminate the Debtors’ right to use Cash Collateral, without further

application or order of this Court, provided, however, that the Debtors shall have the right to use

Cash Collateral to pay their weekly ordinary course payroll included in the Approved Budget

through and including the date immediately following the date on which such Event of Default

occurs, (v) the Debtors shall be bound by all post-default restrictions, prohibitions, and other

terms as provided in this Final Order, the DIP Credit Agreement and the other DIP Financing

Documents and the Pre-Petition Financing Documents, (vi) the DIP Agent shall be entitled to

charge the default rate of interest under the DIP Credit Agreement and (vi) subject only to the

notice requirement set forth in Section VII(B)(2) below, both the DIP Agent and the Pre-Petition

Agent shall be entitled to take any other act or exercise any other right or remedy as provided in

this Final Order, the DIP Financing Documents, the Pre-Petition Financing Documents, or

applicable law, including, without limitation, setting off any Post-Petition Obligations or Pre-

Petition Obligations with DIP Collateral, Pre-Petition Collateral or proceeds in the possession of

any Pre-Petition Secured Party or DIP Lender, and enforcing any and all rights and remedies

with respect to the DIP Collateral or Pre-Petition Collateral, as applicable.

                  (2)   Without further notice, application or order of this Court, upon the

occurrence and during the continuance of an Event of Default, and after providing five (5)

{1247.002-W0059145.}                         34
               Case 19-12415-MFW       Doc 163      Filed 12/05/19     Page 35 of 49



business days’ prior written notice thereof (which five (5) business days period only applies to

the DIP Collateral enforcement remedies described below) to counsel for the Debtors, counsel

for the Committee, and the U.S. Trustee, the DIP Agent for the benefit of itself and the DIP

Lenders, and the Pre-Petition Agent, for the benefit of itself and the other Pre-Petition Secured

Parties, as applicable, shall be entitled to take any action and exercise all rights and remedies

provided to them by this Final Order, the DIP Financing Documents or the Pre-Petition

Financing Documents, or applicable law, unless otherwise ordered by this Court, as the DIP

Agent or the Pre-Petition Agent, as applicable, may deem appropriate in their sole discretion to,

among other things, proceed against and realize upon the DIP Collateral (including the Pre-

Petition Collateral) or any other assets or properties of the Estates upon which the DIP Agent, for

the benefit of itself and the DIP Lenders, and the Pre-Petition Agent, for the benefit of itself and

the other Pre-Petition Secured Parties, has been or may hereafter be granted liens or security

interests to obtain the full and indefeasible payment of all the Pre-Petition Obligations and Post-

Petition Obligations. Notwithstanding the foregoing or anything in Section VII(B)(1) above,

DIP Agent may continue to apply proceeds received into the lockbox or collection account to

reduce the Post-Petition Obligations in any order at the sole discretion of the DIP Agent during

such five (5) business days period. During such five business days period, either or both the

Debtors and the Committee shall be entitled to seek an emergency hearing with this Court.

         Additionally, upon the occurrence and during the continuance of an Event of Default and

the exercise by the DIP Agent or the Pre-Petition Agent of their respective rights and remedies

under this Final Order, the DIP Financing Documents, or Pre-Petition Financing Documents,

provided that the Debtors and the DIP Agent agree upon a mutually acceptable wind down

budget, the Debtors shall cooperate with the DIP Agent in the exercise of rights and remedies

and assist the DIP Agent in effecting any sale or other disposition of the DIP Collateral required

{1247.002-W0059145.}                        35
               Case 19-12415-MFW       Doc 163      Filed 12/05/19     Page 36 of 49



by the DIP Agent, including any sale of DIP Collateral pursuant to Bankruptcy Code section 363

or assumption and assignment of DIP Collateral consisting of contracts and leases pursuant to

Bankruptcy Code section 365, in each case, upon such terms that are acceptable to the DIP

Agent.

                  (3)   Upon the occurrence and during the continuance of an Event of Default,

and subject to the five business days’ notice provision provided above, in connection with a

liquidation of any of the DIP Collateral, the DIP Agent (or any of its employees, agents,

consultants, contractors, or other professionals) shall have the right, at the sole cost and expense

of the Debtors, to: (i) enter upon, occupy, and use any real or personal property, fixtures,

equipment, leasehold interests, or warehouse arrangements owned or leased by the Debtors;

provided, however, the DIP Agent and Pre-Petition Agent may only be permitted to do so in

accordance with (a) existing rights under applicable non-bankruptcy law, including, without

limitation, applicable leases, (b) any pre-petition (and, if applicable, post-petition) landlord

waivers or consents, or (c) further order of this Court on motion and notice appropriate under the

circumstances; and (ii) upon entry of a Final Order, use any and all trademarks, tradenames,

copyrights, licenses, patents, equipment or any other similar assets of the Debtors, or assets

which are owned by or subject to a lien of any third party and which are used by the Debtors in

their businesses, provided, however, DIP Agent may use such assets upon entry of this Final

Order to the extent permitted by applicable non-bankruptcy law. The DIP Agent and the DIP

Lenders will be responsible for the payment of any applicable fees, rentals, royalties, or other

amounts owing to such lessor, licensor or owner of such property (other than the Debtors) for the

period of time that the DIP Agent actually occupies any real property or uses the equipment or

the intellectual property (but in no event for any accrued and unpaid fees, rentals, or other

amounts owing for any period prior to the date that the DIP Agent actually occupies or uses such

{1247.002-W0059145.}                        36
               Case 19-12415-MFW         Doc 163     Filed 12/05/19    Page 37 of 49



assets or properties).

                  (4)    The rights and remedies of the DIP Agent specified herein are cumulative

and not exclusive of any rights or remedies that the DIP Agent and/or Pre-Petition Agent may

have under the DIP Financing Documents, Pre-Petition Financing Documents, or otherwise and

may be exercised in whole or in part in any order.           The fourteen-day stay provisions of

Bankruptcy Rules 6004(h) and 4001(a)(3) are hereby waived.

         C.       Relief from Stay. For the purpose of exercising rights, options and remedies set

forth in this Section VIII, upon expiration of the five business-days period set forth in Section

VII(B)(2), unless otherwise ordered by this Court, the Pre-Petition Agent, on behalf of the other

Pre-Petition Secured Parties, and DIP Agent, on behalf of the other DIP Secured Parties, shall be

automatically and completely relieved from the effect of any stay under Bankruptcy Code

section 362, any other restriction on the enforcement of their liens upon and security interests in

the DIP Collateral or any other rights granted to them, or any of them, pursuant to the terms and

conditions of the DIP Financing Documents, the Pre-Petition Financing Documents or this Final

Order.

         D.       Waiver Agreements. All rights, options, and remedies granted to the Pre-Petition

Agent or DIP Agent in either or both of any landlord or warehouseman’s waiver and/or consent

executed and delivered in connection with the Pre-Petition Obligations and Pre-Petition Credit

Agreement, including the right to access any premises leased by Debtors and access the Pre-

Petition Collateral, shall be deemed to be continuing, enforceable and applicable to and binding

upon the landlords and other parties to such waiver or consent agreements with respect to the

Pre-Petition Collateral and DIP Collateral.

VIII. Challenges to Pre-Petition Obligations.

         A.       The Debtors have admitted, stipulated, and agreed to the various stipulations and

{1247.002-W0059145.}                          37
               Case 19-12415-MFW          Doc 163     Filed 12/05/19     Page 38 of 49



admissions contained in this Final Order, including, without limitation, the stipulations and

admissions included in paragraph D of the Findings of Fact and Conclusions of Law (the

“Paragraph D Stipulations”), which stipulations and admissions are and shall be binding upon

the Debtors and any successors thereto (other than with respect to a successor Trustee appointed

before the expiration of the Initial Challenge Period, which successor Trustee shall be bound by

the Paragraph D Stipulations upon expiration of the Challenge Period, as provided in this

paragraph) in all circumstances; provided, that the Paragraph D Stipulations shall not be binding

on the Debtors and any successors thereto in the event the Committee is granted standing,

derivatively or otherwise, but subject in all respects to the terms and provisions of this Section

VIII, including the provisions relating to the Initial Challenge Period set forth below. The

stipulations and admissions contained in this Final Order, including without limitation, the

Paragraph D Stipulations, shall also be binding upon the Debtors, the Estates and all other parties

in interest, including the Committee or any chapter 7 or chapter 11 trustee appointed or elected

for any of the Debtors (a “Trustee”), for all purposes unless (a) (i) any party in interest other

than the Committee, no later than the date that is seventy five (75) days from entry of the Interim

Order, and (ii) the Committee, no later than sixty (60) days from the appointment of the

Committee, unless such deadline has been extended in writing by the Pre-Petition Agent (as

applicable for clauses (i) and (ii), the “Initial Challenge Period”) has properly filed an

adversary proceeding as required under the Bankruptcy Rules (x) challenging the amount,

validity, enforceability, priority or extent of the Pre-Petition Obligations, the liens of the Pre-

Petition Agent on the Pre-Petition Collateral securing the Pre-Petition Obligations or (y)

otherwise asserting any other claims, counterclaims, causes of action, objections, contests or

defenses against the Pre-Petition Agent and/or any other Pre-Petition Secured Party with respect

         B.       to the Pre-Petition Obligations on behalf of the Estates ((x) and (y), collectively,

{1247.002-W0059145.}                           38
               Case 19-12415-MFW        Doc 163     Filed 12/05/19      Page 39 of 49



referred to herein as “Challenges”), and (b) this Court rules in favor of the plaintiff sustaining

any such challenge or claim in any such duly filed adversary proceeding or contested matter;

provided that, as to the Debtors, all such Challenges are hereby irrevocably waived and

relinquished effective as of the Petition Date; provided, further, that the irrevocable waiver and

release by the Debtors as of the Petition Date shall not preclude the Committee from seeking

standing, derivatively or otherwise, to commence a Challenge, but subject in all respects to the

terms and provisions of this Section VIII. If during the Initial Challenge Period, the Committee

or other third party files a motion for standing, derivatively or otherwise, with a draft complaint

identifying and describing all Challenge(s) consistent with applicable law and rules of procedure,

the Initial Challenge Period will be tolled for the Committee or other third party solely with

respect to the Challenge(s) asserted in the draft complaint until three (3) business days from the

entry of an order granting the motion for standing to prosecute such Challenge(s) described in

the draft complaint and permitted by this Court (the “Extended Challenge Period”, together

with the Initial Challenge Period, the “Challenge Period”). If standing is denied by this Court,

the Challenge Period shall be deemed to have expired. If no such Challenge or motion for

standing, as applicable, is timely filed prior to the expiration of the Initial Challenge Period,

without further order of this Court: (1) the Debtors’ stipulations, admissions and releases

contained in this Final Order (including the Paragraph D Stipulations and the releases set forth in

Section IX(B) below) shall be binding on all parties in interest, including the Debtors, the

Estates, the Committee, and any subsequently appointed Trustee, case fiduciary, or successors

and assigns; (2) the Pre-Petition Obligations shall constitute allowed claims, not subject to

counterclaim, setoff, subordination, recharacterization, defense or avoidance, for all purposes in

these Cases and any subsequent chapter 7 case; (3) the Pre-Petition Agent’s liens on the Pre-

Petition Collateral shall be deemed to have been, as of the Petition Date, and to be, legal, valid,

{1247.002-W0059145.}                         39
               Case 19-12415-MFW       Doc 163     Filed 12/05/19     Page 40 of 49



binding, perfected, and with the priority specified in the Paragraph D Stipulations, not subject to

defense, counterclaim, recharacterization, subordination or avoidance; and (4) the Pre-Petition

Obligations, the Pre-Petition Secured Parties’ liens on the Pre-Petition Collateral, as applicable;

and the Pre-Petition Secured Parties (and their respective agents, affiliates, subsidiaries,

directors, officers, representatives, attorneys or advisors) shall not be subject to any other or

further challenge by the Committee or any other party in interest, and the Committee or party in

interest shall be enjoined from seeking to exercise the rights of the Debtors or the Estates,

including without limitation, any successor thereto (including, without limitation, any estate

representative or a Trustee, whether such Trustee is appointed or elected prior to or following the

expiration of the Initial Challenge Period); provided that if the Cases are converted to chapter 7

or a Trustee is appointed prior to the expiration of the Initial Challenge Period, any such estate

representative or Trustee shall receive the full benefit of the later of (a) the expiration of the

Initial Challenge Period and (b) thirty (30) days from the appointment of such estate

representative or Trustee, subject to the limitations described herein. If any Challenge or motion

for standing, as applicable, is timely and properly filed prior to the expiration of the Initial

Challenge Period, the releases, stipulations and admissions contained in this Final Order,

including without limitation, in the Paragraph D Stipulations, of this Final Order, shall

nonetheless remain binding and preclusive (as provided in the second sentence of this paragraph)

on the Committee and any other person, including any Trustee appointed in any Case(s) or any

subsequently converted bankruptcy case(s) of any Debtors (collectively, the “Successor Cases”),

as applicable, except as to any such findings and admissions that were expressly challenged in

the original complaint initiating the adversary proceeding and excluding any amended or

additional claims that may or could have been asserted thereafter through an amended complaint

under FRCP 15 or otherwise. Nothing in this Final Order vests or confers on any person,

{1247.002-W0059145.}                        40
               Case 19-12415-MFW       Doc 163     Filed 12/05/19     Page 41 of 49



including any Committee, any Trustee, or any other party in interest, standing or authority to

pursue any cause of action belonging to the Debtors or the Estates. This stipulation shall be

binding upon the Debtors, the Estates, all parties in interest in the Cases and their respective

successors and assigns, including any Trustee or other fiduciary appointed in the Cases or

Successor Cases and shall inure to the benefit of the Pre-Petition Secured Parties and the Debtors

and their respective successors and assigns. For the avoidance of doubt, Challenges may be filed

against one or more of the Pre-Petition Secured Parties without filing Challenges against each of

the other parties and likewise the Challenge Period may expire as to some but not all of the Pre-

Petition Secured Parties if a Challenge is filed against one or more of the Pre-Petition Secured

Parties but not all of them.

IX.      Debtors’ Waivers and Releases.

         A.       Section 506(c) Claims and 552(b) Equities.         No costs or expenses of

administration which have been or may be incurred in the Cases or Successor Cases at any time

shall be charged against any of the Pre-Petition Secured Parties or the DIP Secured Parties their

respective claims or the DIP Collateral,     Pre-Petition Collateral, as applicable, pursuant to

Bankruptcy Code section 506(c) without the prior written consent of the DIP Agent (and no such

consent shall be implied from any other action, inaction or acquiescence by the DIP Agent or any

DIP Lender). The Pre-Petition Secured Parties and DIP Lenders shall each be entitled to all of

the rights and benefits of Bankruptcy Code section 552(b), and the “equities of the case”

exception under Bankruptcy Code section 552(b) shall not apply to the Pre-Petition Secured

Parties and DIP Lenders with respect to proceeds, products, offspring or profits of any of the Pre-

Petition Collateral or DIP Collateral, as applicable, provided however, to the extent rent (“Stub

Rent”) for the period from the Petition Date through November 30, 2019 or such shorter period

as the Court orders based on an earlier lease rejection (collectively, the “Stub Rent Period”),

{1247.002-W0059145.}                        41
               Case 19-12415-MFW        Doc 163     Filed 12/05/19   Page 42 of 49



owed to the landlords of locations that operated on a post-petition basis (each a “Landlord” and

collectively, the “Landlords”) is not paid by the Debtors in accordance with the Approved

Budget, the Debtors shall retain their right, if any, to assert that such Stub Rent should be paid

from the Collateral of the DIP Lenders and the Pre-Petition Lenders, and the Debtors, the Pre-

Petition Agent and the DIP Agent shall retain their respective rights to object to any such

assertion. The Pre-Petition Secured Parties and DIP Lenders shall each be entitled to all of the

rights and benefits of Bankruptcy Code section 552(b), and the “equities of the case” exception

under Bankruptcy Code section 552(b) shall not apply to the Pre-Petition Secured Parties and

DIP Lenders with respect to proceeds, products, offspring or profits of any of the Pre-Petition

Collateral or DIP Collateral, as applicable.

         B.       Release.

                  (1)    In consideration of and as a condition to the DIP Agent and the DIP

Lenders making Advances, the consent of the DIP Lenders, the DIP Agent, the Pre-Petition

Agent, and the Pre-Petition Lenders consent to use of Cash Collateral and providing other credit

and financial accommodations to the Debtors pursuant to the provisions of this Final Order and

the DIP Financing Documents, each Debtor, on behalf of itself, and successors and assigns and

such Debtor’s Estate (collectively, “Releasors”), subject only to Section VIII above, including

the right of the Committee to seek standing, derivatively or otherwise, on behalf of the Debtors’

Estates, hereby absolutely releases and forever discharges and acquits (i) each Pre-Petition

Secured Party, including the Pre-Petition Agent, (ii) the respective successors, participants, and

assigns of each Pre-Petition Secured Party, (iii) the present and former shareholders, affiliates,

subsidiaries, divisions, and predecessors of each Pre-Petition Secured Parties, and (iv) the

directors, officers, attorneys, employees, and other representatives of the parties identified in

clauses (i) through (iii) but solely in their capacity as such and not in any other capacity (the

{1247.002-W0059145.}                           42
               Case 19-12415-MFW      Doc 163     Filed 12/05/19     Page 43 of 49



parties identified in clauses (i) through (iv) being hereinafter referred to collectively as

“Releasees”) of and from any and all claims, demands, causes of action, suits, covenants,

contracts, controversies, agreements, promises, sums of money, accounts, bills, reckonings,

damages, and any and all other claims, counterclaims, cross claims, defenses, rights of set-off,

demands, and liabilities whatsoever (individually, a “Pre-Petition Released Claim” and

collectively, “Pre-Petition Released Claims”) of every kind, name, nature and description,

known or unknown, foreseen or unforeseen, matured or contingent, liquidated or unliquidated,

primary or secondary, suspected or unsuspected, both at law and in equity, which, including,

without limitation, any so-called “lender liability” claims or defenses, that any Releasor may

now or hereafter own, hold, have, or claim to have against Releasees, or any of them for, upon,

or by reason of any nature, cause, or thing whatsoever which arose or may have arisen at any

time on or prior to the date of this Final Order, in respect of the Debtors, the Pre-Petition

Obligations, the Pre-Petition Financing Documents, and any Advances, Letters of Credit, or

other financial accommodations under the Pre-Petition Financing Documents; provided that such

release shall not be effective with respect to the Estates, until the expiration of the Challenge

Period. In addition, upon the indefeasible payment in full of all Obligations (as defined in the

DIP Credit Agreement) owed to the DIP Agent and the DIP Lenders by the Debtors and

termination of the rights and obligations arising under this Final Order and the DIP Financing

Documents (which payment and termination shall be on terms and conditions acceptable to the

DIP Agent), the DIP Agent and the DIP Lenders shall be automatically deemed absolutely and

forever released and discharged from any and all obligations, liabilities, actions, duties,

responsibilities, commitments, claims and causes of action arising or occurring in connection

with or related to the DIP Financing Documents or this Final Order (whether known or unknown,

direct or indirect, matured or contingent, foreseen or unforeseen, due or not due, primary or

{1247.002-W0059145.}                       43
               Case 19-12415-MFW          Doc 163    Filed 12/05/19      Page 44 of 49



secondary, liquidated or unliquidated).

                  (2)    Subject to Section VIII with respect to all applicable parties other than the

Debtors, each Releasor hereby absolutely, unconditionally and irrevocably, covenants and agrees

with each Releasee that it will not sue (at law, in equity, in any regulatory proceeding or

otherwise) any Releasee on the basis of any Pre-Petition Released Claim released and discharged

by each Releasor pursuant to Section IX(B)(1) above and provided further, however, that nothing

in the Interim Order or this Final Order shall release or be deemed to release the Pre-Petition

Agent or the Lenders (as defined in the Pre-Petition Credit Agreement) from any obligation

under section 10 of that certain Forbearance and Sale Support Agreement dated as of June 21,

2019.

                  (3)    If any Releasor violates the forgoing covenant, Debtors agree to pay, in

addition to such other damages as any Releasee may sustain as a result of such violation, all

attorneys’ fees and costs incurred by any Releasee as a result of such violation.

X.       Other Rights and Obligations.

         A.       No Modification or Stay of this Final Order. Based upon the record presented to

this Court by the Debtors, notwithstanding any reversal or modification on appeal of the

authorization to obtain credit or incur debt, or of a grant of a priority or lien under this Final

Order, the DIP Financing Documents or any term hereunder or thereunder, the DIP Agent and

the DIP Lenders shall retain and be entitled to all of the rights, remedies, privileges, and benefits

in favor of the DIP Agent and the DIP Lenders pursuant to Bankruptcy Code section 364(e).

Further, the liens, claims, rights, remedies, privileges, and benefits granted herein shall not be

affected by Debtors’ failure to obtain a Final Order pursuant to Bankruptcy Rule 400l(c)(2).

         B.       Power to Waive Rights; Duties to Third Parties. The Pre-Petition Secured Parties

and DIP Lenders shall have the right, in their respective sole discretion, to waive any of the

{1247.002-W0059145.}                          44
               Case 19-12415-MFW          Doc 163     Filed 12/05/19    Page 45 of 49



terms, rights and remedies provided or acknowledged in this Final Order (“Lender Rights”)

with respect to each of them, as applicable, and shall have no obligation or duty to any other

party with respect to the exercise or enforcement, or failure to exercise or enforce, any Lender

Right(s). Any waiver by any of them of any Lender Rights shall apply solely to such party and

to the Lender Right so waived and shall not be or constitute a continuing waiver. Any delay in

or failure to exercise or enforce any Lender Right shall neither constitute a waiver of such

Lender Right, nor cause or enable any other party to rely upon or in any way seek to assert as a

defense to any obligation owed by the Debtors to any Pre-Petition Secured Party or any DIP

Lender.

         C.       Disposition of Collateral. The Debtors shall not sell, transfer, lease, encumber or

otherwise dispose of any portion of the DIP Collateral without an order of this Court and the

written consent of the DIP Agent, except for sales of the Debtors’ inventory in the ordinary

course of their business or as otherwise permitted in the DIP Credit Agreement.

         D.       Inventory. The Debtors shall not, without the prior written consent of the DIP

Agent (and no such consent shall be implied, from any other action, inaction or acquiescence by

the DIP Agent or any DIP Lender), (a) enter into any agreement to return any inventory to any of

their creditors for application against any pre-petition indebtedness under any applicable

provision of Bankruptcy Code section 546, or (b) consent to any creditor exercising any setoff

against any of its pre-petition indebtedness based upon any such return pursuant to Bankruptcy

Code section 553(b)(l) or otherwise.

         E.       PACA Rights and Claims. Nothing in this Order shall be deemed to prime or

otherwise modify any rights or claims arising under the trust provisions of the Perishable

Agricultural Commodities Act, 7 U.S.C. § 499a, et seq. (“PACA”). All rights and claims arising

under PACA are expressly preserved, including any and all rights to object to any sale of the

{1247.002-W0059145.}                          45
               Case 19-12415-MFW         Doc 163     Filed 12/05/19      Page 46 of 49



Debtors’ assets in the event that there are not sufficient funds to pay in full any claim arising

under the trust provision of the PACA, 7 U.S.C. 499e(c)(2).

         F.       Certain Tax Liens. Nothing in this order or any prior order shall be construed to

grant or acknowledge liens and/or claims that prime Denton County’s, Dallas County’s, Bexar

County’s, Harris County’s and Tarrant County’s (collectively, the “Tax Authorities”)

prepetition and postpetition liens and claims or to grant any other creditor a superior interest in or

right to payment from the proceeds of the sale of the Tax Authorities’ collateral to the extent that

such tax liens are valid, senior, perfected and unavoidable pursuant to Texas Law. All parties’

rights to object to the priority, validity, amount and extent of the claims and liens asserted by the

Tax Authorities are fully preserved. Nothing in this Final Order or any prior order shall be

construed to grant any other creditor a superior interest in or right to payment from the proceeds

of the sale of the Tax Authorities’ collateral. In the event of a default, counsel for the DIP Agent

will include counsel for the Tax Authorities in its notice of default.

         G.       Denton County Adequate Assurance. From the proceeds of the sale of any of the

Debtors’ assets located in the state of Texas, the amount of $11,909.21 shall be set aside by the

Debtors in a segregated account as adequate protection for the asserted secured claims of Denton

County prior to the distribution of any proceeds to any other creditor. The liens of Denton

County, if any, shall attach to these proceeds to the same extent and with the same priority as the

liens they now hold against the property of the Debtors. These funds shall be on the order of

adequate protection and shall constitute neither the allowance of the claims of the Denton

County, nor a cap on the amounts they may be entitled to receive.

         H.       Reservation of Rights. The terms, conditions and provisions of this Final Order

are in addition to and without prejudice to the rights of the Pre-Petition Secured Parties or the

DIP Lenders (except as such rights and remedies are expressly limited by the Final Order) to

{1247.002-W0059145.}                          46
               Case 19-12415-MFW        Doc 163     Filed 12/05/19     Page 47 of 49



pursue any and all rights and remedies under the Bankruptcy Code, the DIP Financing

Documents, the Pre-Petition Financing Documents, or any other applicable agreement or law,

including, without limitation, rights to seek either or both adequate protection and additional or

different adequate protection, to seek relief from the automatic stay, to seek an injunction, to

oppose any request for use of cash collateral or granting of any interest in the DIP Collateral or

priority in favor of any other party, to object to any sale of assets, and to object to applications

for either or both allowance and payment of compensation of Professionals or other parties

seeking compensation or reimbursement from the Estates.

         I.       Modification of the Automatic Stay. The automatic stay under Bankruptcy Code

section 362(a) is hereby modified as necessary to effectuate all of the terms and provisions of

this Final Order and the DIP Financing Documents, including without limitation the application

of collections, authorization to make payments, granting of liens, and perfection of liens.

         J.       Binding Effect.

                  (1)    The provisions of this Final Order, the DIP Financing Documents, the DIP

Superpriority Claim, DIP Liens, First Lien Adequate Protection Liens, First Lien Adequate

Protection Claims, and any and all rights, remedies, privileges and benefits in favor of the DIP

Agent, the DIP Lenders or the Pre-Petition Secured Parties, provided or acknowledged in this

Final Order, and any actions taken pursuant thereto, shall be effective immediately upon entry of

this Final Order pursuant to Bankruptcy Rules 6004(g) and 7062, shall continue in full force and

effect, and shall survive entry of any such other order, including, without limitation, any order

which may be entered confirming any plan of reorganization, converting one or more of the

Cases to any other chapter under the Bankruptcy Code, or dismissing one or more of the Cases.

                  (2)    In accordance with Bankruptcy Code sections 105 and 349, the DIP

Agent’s, the DIP Lenders’, and the Pre-Petition Secured Parties, respective, liens on and security

{1247.002-W0059145.}                         47
               Case 19-12415-MFW         Doc 163     Filed 12/05/19      Page 48 of 49



interests in the DIP Collateral shall continue in full force and effect notwithstanding any order

dismissing one or more of the Cases under Bankruptcy Code section 1112 or otherwise, until the

Pre-Petition Obligations and Post-Petition Obligations, as applicable, owed to such parties,

respectively, are indefeasibly paid and satisfied in full. This Court shall retain jurisdiction, to the

extent permissible under applicable law, notwithstanding such dismissal, for the purposes of

enforcing the DIP Superpriority Claim, DIP Liens, First Lien Adequate Protection Liens, and

First Lien Adequate Protection Claims of the DIP Agent and the DIP Lenders in the DIP

Collateral.

                  (3)    This Final Order shall be binding upon the Debtors, the Estates, all parties

in interest in the Cases and their respective successors and assigns, including any Trustee or

other fiduciary appointed in the Cases or any Successor Cases of any Debtors and shall inure to

the benefit of the Pre-Petition Secured Parties, the DIP Lenders, the Debtors, and their respective

successors and assigns, subject to the rights of any Trustee pursuant to Section VIII above.

         K.       Marshalling. In no event shall the DIP Agent, the DIP Lenders, or the Pre-

Petition Secured Parties be subject to the equitable doctrine of “marshalling” or any similar

doctrine with respect to the Pre-Petition Collateral or the DIP Collateral.

         L.       Proofs of Claim. Notwithstanding the entry of an order establishing a bar date in

any of these Cases, or the conversion of these Cases to a case under chapter 7 of the Bankruptcy

Code and the Pre-Petition Secured Parties shall not be required to file proofs of claim in any of

the Cases or Successor Cases with respect to any of the Pre-Petition Obligations, Adequate

Protection Obligations, Adequate Protection Liens, Post-Petition Obligations, DIP Liens, DIP

Superpriority Claim, or any other claims or liens granted hereunder or created hereby. The Pre-

Petition Agent, for the benefit of the other Pre-Petition Secured Parties is hereby authorized and

entitled, in its respective sole and absolute discretion, but in no event is required, to file (and

{1247.002-W0059145.}                          48
             Case 19-12415-MFW          Doc 163      Filed 12/05/19     Page 49 of 49



amend and/or supplement, as it sees fit) proofs of claim in each of the Cases on behalf of (x) all

of the Pre-Petition Secured Parties in respect of the Pre-Petition Obligations. Any proof of claim

so filed shall be deemed to be in addition and not in lieu of any other proof of claim that may be

filed by any of the Pre-Petition Secured Parties. Any order entered by the Bankruptcy Court in

relation to the establishment of a bar date in any of the Cases will so provide.

       M.      Waiver of Bankruptcy Rule 6004(a) and 6004(h). The notice requirements of

Bankruptcy Rule 6004(a) and the 14-day stay of 6004(h) are hereby waived.

       N.      Order Controls. Unless this Final Order specifically provides otherwise, in the

event of a conflict between (a) the terms and provisions of the DIP Financing Documents or the

Pre-Petition Financing Documents, as applicable, or (b) the terms and provisions of this Final

Order, then in each case the terms and provisions of this Final Order shall govern.

       O.      No Third Party Rights. Except as explicitly provided for herein, this Final Order

does not create any rights for the benefit of any third party, creditor, equity holder, or any direct,

indirect, or incidental beneficiary.

       P.      Objections Overruled. All objections to the entry of this Final Order are, to the

extent not resolved or withdrawn, hereby overruled.




       Dated: December 5th, 2019
       Wilmington, Delaware                             MARY F. WALRATH
                                                        UNITED STATES BANKRUPTCY JUDGE
